Citation Nr: 9901780	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1969 and 
from April 1990 to April 1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from May 
1992.  This matter is also on appeal from the July 1998 RO 
determination denying entitlement to TDIU benefits.  In 
October 1995, the veteran moved to Montana and the Fort 
Harrison, Montana RO handled this matter.  He subsequently 
moved to Wyoming in 1998 and the Cheyenne, Wyoming RO has 
handled this matter since then.  

In a decision dated in June 1995, an RO hearing officer 
increased the evaluation of the veterans service-connected 
PTSD from 30 to 70 percent, effective from May 1992.  
However, the veteran may still receive an evaluation in 
excess of 70 percent for PTSD.  Therefore, the issue of 
entitlement to an evaluation in excess of 70 percent for PTSD 
is now before the Board.  See Holland v. Brown, 9 Vet. 
App. 324 (1996); AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

A review of the record reveals that the veteran and his 
representative have repeatedly asserted that service 
connection is warranted for bipolar disorder.  They have 
argued that his bipolar disorder was aggravated by active 
service and by his service-connected PTSD and that VA 
examiners have specifically stated that this is so.  See 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §§ 3.306, 
3.310 (1998).  Although the RO has not adjudicated this 
issue, it is inextricably intertwined with the issues now 
before the Board.  

In a June 1996, VA Form 9, Appeal to Board of Veterans 
Appeals, the veteran indicated that he wished to appear 
personally at a local VA office before the Board.  The Board 
notes that personal hearings were conducted by RO hearing 
officers at the RO in January 1995 and August 1996.  However, 
the veteran was not afforded a travel board hearing and he 
must be provided one if still desired.  

In the event that the veteran no longer desires a travel 
board hearing, there is additional evidentiary development 
that should be accomplished.  In that regard, the record 
reflects that multiple psychiatric diagnoses.  In addition to 
PTSD, there have been repeated diagnoses of bipolar disorder 
and there also is evidence of major depression, a personality 
disorder, explosive disorder, and, at least by history, 
substance abuse, among others.  However, disability resulting 
from his service-connected psychiatric disorder should be 
considered when determining the appropriate rating to be 
assigned.  

The evidence first shows psychiatric problems in the 1990s.  
The veterans service medical records from his second period 
of service include an April 1992 letter from a clinical 
psychologist at the Malmstrom Air Force Base Mental Health 
Clinic referring the veteran for inpatient evaluation.  The 
psychologist reported that the veteran was initially referred 
for evaluation in February 1992 after significant 
occupational performance problems appeared and that the 
evaluation revealed a high level of interpersonal conflict 
and the need for stress reduction.  The psychologist noted 
that the veteran then attended a class on stress management; 
that a directed evaluation was then requested by his squadron 
which reported him to be increasingly argumentative and 
uncooperative; and that interview revealed that he was very 
agitated and highly blaming of the National Guard, with 
little insight into his own behavior.  The veteran reported 
hypervigilance and an exaggerated startle response, recurrent 
vivid dreams of wartime experiences, and a feeling that he 
was again in the combat mode.  

The psychologist reported that the veteran underwent testing 
(the Minnesota Mutiphasic Personality Inventory  2, Millon 
Clinical Multiaxial Inventory, and the Sixteen Personality 
Factor Questionnaire) which suggested that the veteran had 
strong interpersonal mistrust and paranoid ideation.  High 
anxiety level and sociopathic traits were also indicated.  
The psychologist noted that a personality disorder 
(paranoid?) was highly likely and that the veteran also had 
PTSD symptoms.  The psychologist was concerned with the 
tangential thought processes, impulsivity, pressured speech, 
and poor judgment.  It was noted that the Montana Army 
National Guard planned to relieve the veteran of active duty 
service due to his work problems.  

The veteran was transferred from Malmstrom Air Force Base to 
Madigan Army Hospital in April 1992 with the diagnosis of 
PTSD.  The April 1992 admitting diagnosis was rule out 
PTSD/depression.  Inpatient evaluation revealed resulted in a 
diagnosis of narcissistic personality disorder.  The veteran 
was separated from his second period of active service in 
April 1992 due to unsatisfactory performance.  

February to July 1992 records from Mental Health Services, 
Inc., G.D. Rutt, Psy.D., and Dr. I. E. Fender, include 
diagnosis of PTSD (primary diagnosis) and adjustment disorder 
with depressed mood (secondary diagnosis; rule out passive-
aggressive personality disorder).  

The veteran was hospitalized twice in May 1992 at the Fort 
Harrison, Montana, VA Medical Center (MC) and again in June 
1992 at the Sheridan, Wyoming VAMC.   The final and discharge 
diagnoses included rule out PTSD, PTSD by history, 
chronic/delayed PTSD, PTSD, and bipolar disorder.  The GAF 
scores ranged from 45 to 60.  In June 1992, he was discharged 
against medical advice and the hospital report noted he 
cannot return to work at this time.

VA treatment records from May 1992 to May 1996 show that the 
veteran received continued treatment for PTSD.  He reported 
numerous symptoms, including suicidal ideas, difficulty 
sleeping, violent outbursts, hypervigilance, irritability, 
insomnia, poor appetite, nightmares, flashbacks, aggressive 
behavior, marital problems, intrusive recollections, 
nightsweats, anxiety, increased startle response, homicidal 
thoughts regarding his wife and her lover, numbing of 
feelings, anger, and frustration.  The diagnoses reflected in 
those records include PTSD, history of PTSD, manic 
depression, bipolar disorder, history of bipolar disorder 
rule out PTSD, and adjustment disorder with anxiety.  

In July 1992, R.J. Bateen, Ph.D., reported that the veteran 
had been diagnosed with PTSD and bipolar disorder and that 
the bipolar disorder was currently being treated with 
success.  Dr. Bateen stated that as the claimants 
bipolar disorder appears to be well controlled, primarily 
limitation would be secondary to PTSD.  It was noted that 
despite his PTSD problems, the veteran had been able to 
function reasonably well over the years; that he had worked 
for varying lengths of time, and that he was recently in the 
National Guard but was let go.  Dr. Bateen reported that the 
veterans social functioning was somewhat problematic, that 
he had occasional temper outbursts, that he was able to 
interact with other Vietnam veterans, and that he could 
present reasonably well socially.  It was reported that his 
concentration was somewhat variable, but that under low-
stress conditions it should be no more than slightly limited.   
It was noted that activities of daily living were only 
slightly restricted, that he had moderate difficulties in 
maintaining social functioning, that he seldom had 
deficiencies of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner, and that the 
evidence was insufficient to determine the degree of 
limitation regarding episodes of deterioration or 
decompensation in work or work-like settings which cause the 
individual to withdraw from that situation or to experience 
exacerbation of signs and symptoms.  

October to November 1992 treatment records from Southern 
Hills Counseling Center, Inc., show that diagnoses included 
PTSD, cluster B personality traits, and a notation of will 
need to obtain records to confirm the diagnosis of bipolar 
disorder.  In my opinion does have symptoms of PTSD and may 
also have symptoms of borderline personality disorder.  
Current and past year GAF was reportedly 60.  

The veteran was hospitalized from October to November 1992 at 
the Louisville, Kentucky VAMC and the final diagnosis 
included PTSD.  The GAF at the time of admission was 40.  He 
was again hospitalized at the same facility from November 
1992 to December 1992 for a four week PTSD program.  The 
final diagnosis was PTSD and bipolar disorder and it was 
noted that the hospitalization was primarily for treatment of 
PTSD.  The hospital report showed that the veteran could 
return to full employment within three months.

At the time of a February 1993 VA psychiatric examination, it 
was noted that certain disorders could mimic the symptoms 
of PTSD and that the veterans clinical picture was 
complicated, with significant symptoms of affective 
disturbance related to his bipolar disorder as well as 
prominent personality pathology.  The examiner diagnosed 
PTSD; bipolar disorder, mixed; and personality disorder, not 
otherwise specified with prominent antisocial and schizotypal 
traits.  When the same examiner examined the veteran in June 
1993, the diagnoses were bipolar disorder; mixed personality 
disorder, not otherwise specified, with prominent antisocial 
and schizotypal traits.  The examiner commented that, while 
the veteran had some complaints suggestive of PTSD, his 
prominent characterological pathology as well as a long and 
well-documented history of bipolar disorder appeared to be 
the principal cause of any social or industrial incapacity.  
Additionally, it was noted that the issue of secondary gain 
should be considered prominent as well as exaggeration of 
symptoms. 

In a May 1993 report, R. I. Haddad, M.D., P.S.C., stated that 
the veteran had been diagnosed with PTSD and manic depressive 
illness, that he had not worked in a year, and that he had 
reportedly had 25 jobs since 1969.  The diagnostic impression 
was PTSD, intermittent explosive disorder, and bipolar 
disorder, and personality disorder, not otherwise specified.  

A March 1994 a board of two VA examiners reported that the 
veteran met the criteria for a diagnosis of PTSD.  The 
diagnostic impression was PTSD, chronic; bipolar disorder, 
and history of alcohol abuse.  The examiners noted that the 
bipolar disorder was diagnosed prior to service and was 
aggravated by the veterans service experience.  A second 
physician noted that he had seen the veteran and agreed with 
the aforementioned diagnosis. 

A January 1995 counseling record  narrative report from 
Work Able, Inc. and D. Hetzler, M.A., stated that the 
veterans PTSD symptoms negative affected his daily 
functioning and, consequently his ability to acquire and 
maintain gainful employment.  Due to continued 
symptomatology of PTSD and consequent difficulty with daily 
functioning, the veteran appears to continued to require 
professional mental health counseling and psychiatric 
services.  It was indicated that there should be psychotropic 
medication monitoring.  The evaluator reported that he was 
uncertain regarding the potential for employability and that, 
overall, it was his opinion that the veteran was sufficiently 
fragmented and disassociated to experience difficulties with 
academic or vocational endeavors.  Finally, the report 
indicated that, with continued treatment, his thinking and 
goals may become more focused.  

A June 1995 Work Evaluation Final Report from the 
Evansville Association for the Blind (EAB) shows that the 
veteran was referred for vocational evaluation utilizing work 
trials within that facility.  The evaluation was conducted by 
a work adjustment supervisor, vocational counselor, 
administrative assistant, and an evaluator with a B.S., 
C.P.C.  It was noted that the veterans symptomatology seemed 
to increase the longer he was in the program and that it 
would be best to discontinue.  It is EABs opinion that the 
veteran is unemployable even at the sheltered level at this 
time.   

By letter dated in July 1995, a VA counseling psychologist 
reported that the veteran had undergone evaluation by 
Vocational Rehabilitation and Counseling.  The counseling 
psychologist stated that he had determined that the veterans 
participation in the Chapter 31 program was not feasible and 
that the veteran was now, and for the foreseeable future, 
unemployable.  

At the January 1996 VA examination, the veteran reported that 
he had nightsweats, difficulty sleeping, nightmares, anger, 
and concentration problems.  He stated that he lived alone, 
was isolated, felt hopeless about any improvement in his 
problems, and had no friends.  The examiner noted that the 
veteran was quite angry, that he spoke loudly, that insight 
was quite guarded and poor, that intellectually he looks 
like he at least in the average range, and that judgment 
was impaired somewhat by his anger.  The diagnosis was 
consistent with PTSD, he is having a lot of symptoms at this 
time by report; he was able to present himself in this 
interview, but was angry most of the time; at least moderate 
to significant symptoms by history.  The examiner noted that 
the veterans functioning was in the 60 to high 50 range.  
The examiner stated that, although he was isolated and 
vocational rehabilitation data said that he had significant 
problems with employability, he was able to take care of 
himself. 

May 1996 to May 1997 treatment records from P. Wolberd, 
M.S.W., B.C.D, reveal that the veteran had been treated on a 
regular basis for multiple complaints.  Mr. Wolberd noted 
that the veteran suffered from PTSD accompanied by 
depression.  The diagnoses included PTSD and major 
depression/major depressive disorder, recurrent.  In May 
1996, the veterans GAF score was 55 and his GAF scores 
thereafter were 48.  

In an August 1997 letter, Mr. Wolberd stated that the veteran 
had difficulties managing his feelings appropriately, setting 
appropriate boundaries, and accepting the boundaries 
established by others with the most pronounced problems when 
dealing with authority figures or issues of control.  Mr. 
Wolberd reported that even if he were able to obtain 
employment, the aforementioned conditions made it a virtual 
certainty that he would be unable to retain his job for more 
than a few weeks due to the high likelihood of conflicts 
between himself, his supervisor, and his co-workers.   P. 
Wolberd concluded that it is my opinion that he is not 
employable at this time because of the lability of his mood, 
limited insight, poor problem resolving ability related to 
potential relationship conflicts, and elevated anxiety, all 
secondary to his PTSD.  

At a August 1997 VA examination, the examiner noted that the 
veteran was angry and somewhat uncooperative during most of 
the examination refusing to participate in certain tests.  
The examiner noted that his thinking process was distorted, 
and that he exaggerated statements.  The diagnosis was PTSD 
with moderate symptomatology, without medication management 
at this time.  It was noted that the veteran was 
uncooperative in taking medication.  The examiner noted that 
the veteran was functioning in the GAF 50 range, stating that 
it was hard to assess whether this was a consistent level of 
functioning over a consistent period of time. 

A January 1998 report of treatment Mr. Wolberd noted that the 
veterans diagnosis was PTSD and major depressive disorder, 
recurrent.  The current GAF assigned was 43.  

At the time of a May 1998 VA examination, it was noted that 
he was not currently taking any mood stabilizer.  It was also 
noted that he had had inpatient psychiatric treatment on 
numerous occasions and that the overall level of 
interpersonal adjustment was rated as consistently immature 
and poorly socialized.  The examiner commented that she could 
not locate in the file a psychological evaluation and that 
such would be immensely useful in determining the 
veterans exact diagnosis. The examiner agreed that the 
veteran met the criteria for PTSD and that his bipolar 
disorder was certainly exacerbated by his experiences in 
Vietnam, while noting that it was clear that much of the 
veterans current difficulty in maintaining employment 
stemmed from his untreated bipolar disorder.  The diagnosis 
was PTSD, moderate, chronic; and bipolar disorder, manic 
depressive type.  The GAF was 55.  

In view of the outstanding request for a Travel Board 
hearing, the pending claim for service connection for bipolar 
disorder, the multiple psychiatric diagnoses, and the 
conflicting evidence as to whether the veteran can work, this 
case is remanded for the following:

1.  The veteran should be asked whether 
he still desires a travel board hearing.  
If so, one should be scheduled.  (NOTE: 
The development outlined below should not 
be conducted if the veteran actually has 
a Travel Board hearing inasmuch as the 
presiding Board Member will determine 
what development, if any, is needed.)

2.  If the veteran does not desire a 
travel board hearing of if he does not 
report for any scheduled travel board 
hearing, the following development should 
be undertaken:

3.  Any relevant VA or private medical 
records subsequent to those on file 
should be obtained and added to the 
claims folder.  Also, the RO should 
obtain and VA vocational rehabilitation 
folder.  

4.  There is reference in the file to the 
veteran having been treated for 
psychiatric problems prior to service.  
He should be asked to identify where and 
by whom he was treated and/or 
hospitalized and, with his consent, 
copies of his records should be obtained.  

5.  Thereafter, the veteran should be 
afforded a psychological 
evaluation/examination that includes 
psychological tests such as the MMPI, to 
assist in determining the nature of his 
psychiatric disability.  The claims 
folder should be made available to the 
psychologist.  If feasible, the 
evaluation should be accomplished by Dr. 
A. R., who performed the May 19, 1998 
examination of the veteran.  The veteran 
is hereby advised and should be advised 
by the RO that failure to report for the 
psychological examination will result in 
denial of his claim for an increased 
rating in accordance with 38 C.F.R. 
§ 3.655.  

6.  After the psychological evaluation 
has been completed and the test results 
interpreted and associated with the 
claims folder, the veteran should be 
afforded a psychiatric/mental status 
examination to be conducted by Dr. A. R., 
who performed the May 1998 examination, 
if available, otherwise by a 
psychiatrist.  The veteran is hereby 
advised and should be advised by the RO 
that failure to report for the 
examination will result in denial of his 
claim for an increased rating in 
accordance with 38 C.F.R. § 3.655.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner and must be reviewed.  The 
examination should address the various 
rating criteria for mental disorders.  
Additionally, the examination report 
should address the following questions, 
keeping in mind that the veteran had 
active service from July 1966 to May 1969 
and from April 1990 to April 1992:  (1) 
What are the correct psychiatric 
diagnoses; (2) If bipolar disorder is 
diagnosed, does the evidence show that it 
had its onset during a period of service 
or was manifested within one year 
thereafter; (3) If bipolar disorder 
preexisted service, does the evidence 
show that it was made permanently worse 
by service;  (4) Does the evidence show 
that any bipolar disorder was caused or 
was made permanently worse (as 
distinguished from temporarily 
exacerbated) by PTSD; (5) What is the 
appropriate GAF score to reflect (a) only 
impairment from PTSD or (b) impairment 
from PTSD and bipolar disorder if bipolar 
disorder is found to be service related 
or to have been caused or permanently 
worsened by PTSD.  Any impairment from 
personality disorders or other 
nonservice-connected conditions should be 
excluded from the GAF if possible.  Also, 
the examiner should express an opinion as 
to the effect of PTSD (and bipolar 
disorder, it is deemed related to PTSD or 
to service) on the veterans ability to 
work.  

7.  Thereafter, the claim for service 
connection, including on a secondary 
basis, for bipolar disorder should be 
adjudicated and the issues of an 
increased schedular rating, with 
consideration of the rating criteria for 
mental disorders in effect prior to and 
since November 7, 1996, and TDIU should 
be readjudicated.  The veteran should be 
advised of the need to appeal the denial 
of any new issue.  If any benefit sought 
remains denied, a supplemental statement 
of the case should be issued, with 
opportunity to respond.  The case should 
then be returned to the Board. 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
